PER CURIAM.
The only contention of appellant on this appeal is that the court committed fundamental error in admitting in evidence a waiver of rights form signed by appellant. The waiver was objected to at the time by appellant on the ground that it had not been produced in response to appellant’s demand for discovery and also on the ground that it was not relevant. The waiver was not introduced in support of any statement or confession of appellant, as no evidence of a statement or confession was offered. It was not relevant, and it was error to admit it but not fundamental error. In view of the overwhelming evidence of appellant’s guilt, we are unable to find from the record that this irrelevant evidence contributed to the conviction of appellant. Its admission was harmless error.
Affirmed.
RAWLS, Acting C. J., and McCORD, and SMITH, JJ., concur.